Title: To Thomas Jefferson from Bernard Peyton, 1 January 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dr Sir,
Rich’d
8 Januy 1821
Sales 57 Blls: super, 10 fine, & 3 X midlings Flour by B. Peytonfor a/c Mr Thos Jefferson1821 Rich’d5 Januy To Lewis Ludlum for Cash in store57 Blls: super fine Flour at $3.37½$172.1210dofinedo〃3.12½〃31.253doXmidlingsdo〃2.25〃6.75$210.12chargesCash paid on a/c  freight$6.00Canal  Toll $6.67. Drayage $1.388.05storage $5.12—Inspection $1.286.40Commission at 2½ pr ct on $210.12$5.25$25.70Nett proceeds at Cr Mr T. Jefferson$184.42I recd a few days since by Mr Johnsons Boat 64 Blls: your Flour, which was then dull sale at $3 ¼—owing however to the prospect of a freeze, the article became more in request, & I was unable to effect a sale at $3.37 ½, as per a/c sales above, which was the very best I could do with it, & which hope will be satisfactory to you.  Nett proceeds as above, say $184.42, at your credit.I am favor’d this morning with yours covering a letter to Mr T. Saunders, which shall be delivered as soon as possible—Your draft favor A. Robinson Esqr of Lynchburg for thirty $30 Dollars has been presented & paid.With sincere affection YoursB. Peyton